- Prepared by EDGARX.com USPB UPDATE Volume 20, Issue 6 www.uspremiumbeef.com November 10, 2016 National Beef Leathers I n 2009, National Beef Packing Company, LLC (National Beef), purchased a hide processing facility in St. Joseph, Missouri, which is now known as National Beef Leathers. Over the past seven years, after nearly $30 million in plant and facility improvements, the plant is an efficient, state-of-the-art hide processing facility that is among the industrys best. National Beef is capable of processing over 55,000 hides per week from the Liberal and Dodge City, Kansas, slaughter and fabrication facilities, said Carey Hoskinson, Vice President and General Manager of National Beef Leathers. We use only hides from National Beefs plants, and they are shipped from our southwest Kansas beef processing facilities in refrigerated trucks to the tannery in St. Joseph. Once we receive them, over the course of the next several days, the beef hides are processed into wet blue hides that are shipped worldwide. Once the hides are ready to leave the St. Joseph facility, they continued on page 2 FY 2016 Annual Meeting March 23, 2017 in Dodge City M ark your calendar for U.S. Premium Beefs fiscal year 2016 annual meeting, which will held at the United Wireless Arena & Conference Center in Dodge City, Kansas on Thursday, March 23, 2017. This one-day meeting will feature a late afternoon business meeting, followed by a reception and dinner. Mitch Holthus, play-by-play voice of the Kansas City Chiefs, will be the featured dinner speaker. Mitch is a Smith Center, Kansas native and was the former radio announcer for the Kansas State Wildcats. Watch upcoming issues of the UPDATE for more information about the annual meeting. We look forward to seeing you March 23, 2017 in Dodge City. ♦ USPB Files Third Quarter Results U .S. Premium Beef (USPB) has finalized its financial results for the third quarter of fiscal year 2016 and has filed them with the Securities and Exchange Commission. During the quarter, USPB continued to build upon the financial improvement started in the first half of the year. For the third quarter, which ended September 24, 2016, USPB recorded net income of $15.6 million compared to a net loss of $5.3 million in the same period in the prior year, an improvement of approximately $20.9 million. Year-to-date, USPB realized net income of $26.9 million compared to a net loss of $13.0 million for the same period in the prior year, an improvement of approximately $39.9 million. Improved gross margins at National Beef were the primary driver of the improvement in USPBs financial results. In the third quarter, National Beef recorded net income of $107.9 million compared to a net loss of $32.2 million in the same period in the prior year, an improvement of approximately $140.1 million. Year-to-date, National Beef realized net income of $191.1 million compared to a net loss of $75.4 million for the same period in the prior year, an improvement of approximately $266.5 million. ♦ Kansas City Steaks T he Kansas City Steak Company®, which is owned by National Beef Packing Co., sells high-quality, grain-fed beef along with a selection of poultry, pork, seafood, gourmet sides and desserts, and more. The Kansas City Steak Company is currently offering U.S. Premium Beef producers a 15% discount on orders placed before December 31, 2016. Go to www.kansascitysteaks.com and enter Priority Code USPB15 at check out, or call 888-527-8325. Ordering is fast and easy and they ship right to your door, or any door, anywhere in America. Remember to call The Kansas City Steak Company as you are planning holiday meals or gifts. ♦ Did You Know ü
